Citation Nr: 0302204	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-08 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to an increased (compensable) rating for 
urethritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946, and from January 1948 to April 1953.  

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 and subsequent rating 
decisions from the Pittsburgh RO.  


REMAND

The veteran requested a videoconference hearing before a 
Member of the Board at the RO.  The hearing has not been 
held.  Because the Board may not proceed with an adjudication 
of the veteran's claim without affording him an opportunity 
for such a hearing, a remand is required.  

Accordingly, these matters are hereby REMANDED for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board at the earliest available 
opportunity.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 





Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




